In an action to recover damages for breach of contract, the defendants appeal from a judgment of the Supreme Court, Suffolk County (Henry, J.), entered October 12, 1999, which, after a nonjury trial, is in favor of the plaintiff and against them in the principal sum of $55,642.20.
Ordered that the judgment is affirmed, with costs.
The trial court is in the best position to evaluate the credibility of witnesses, and its determination must be given great deference (see, Matter of Liccione v John H., 65 NY2d 826; Tursi v Perla, 241 AD2d 518; Smith v Comas, 173 AD2d 535; Plainview S. & S. Concrete Co. v NVNG Dev. Corp., 151 AD2d 654). Contrary to the defendants’ contention, the Supreme Court properly determined that the plaintiff substantially performed under the contract to construct a parking lot. The *396defendants received that for which they bargained, a paved parking lot (see, Edgewater Constr. Co. v 81 & 3 of Watertown, 252 AD2d 951; Anderson Clayton & Co. v Alanthus Corp., 91 AD2d 985; cf., Gifford Constr. Co. v Lever Mgt. Corp., 78 AD2d 869), and expended no money in repairs on the parking lot from the date of its completion through the date of trial. Bracken, J. P., Altman, Friedmann and Krausman, JJ., concur.